UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2557 Dreyfus Money Market Instruments, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06/30/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Money Market Instruments, Inc. SEMIANNUAL REPORT June 30, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 25 Information About the Renewal of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Money Market Instruments, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Money Market Instruments, Inc., covering the six-month period from January 1, 2012, through June 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. After posting sharp declines at the start of the reporting period, many investments gained value over the fall of 2011 and in early 2012, when investors responded positively to improving U.S. employment trends and measures by European policymakers to address the regions sovereign debt crisis. However, political developments later raised doubts about some of Europes proposed solutions, and U.S. economic data weakened in the spring. Consequently, stocks and higher yielding bonds gave back some of their previous gains, while yields of U.S. Treasury securities declined to levels not seen since the 1940s. In contrast, yields of money market instruments remained near historical lows as the Federal Reserve Board left its target for short-term interest rates unchanged and prevailing yields remained low. Despite the recent downturn in market sentiment, we believe the U.S. and global economies are likely to remain on mildly upward trajectories. In our judgment, current sluggishness is at least partly due to the lagging effects of tighter monetary policies in some areas of the world, and we expect stronger growth when a shift to more accommodative policies begins to have an impact on global economic activity. In addition, the adjustment among U.S. exporters to weaker European demand and slower economic growth in certain emerging markets should be largely completed later this year, potentially setting the stage for a stronger economic rebound in 2013. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 16, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2012, through June 30, 2012, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2012, Dreyfus Money Market Instruments’ Money Market Series produced an annualized yield of 0.06%, and its Government Securities Series produced an annualized yield of 0.01%. Taking into account the effects of compounding, the fund’s Money Market Series and Government Securities Series also produced annualized effective yields of 0.06% and 0.01%, respectively. 1 Yields of money market instruments remained near historical lows over the first half of 2012 as the Federal Reserve Board (the “Fed”) left short-term interest rates unchanged amid erratic economic growth. The Fund’s Investment Approach Each Series seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund’s Money Market Series invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances and other short-term securities issued by domestic or foreign banks, or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by foreign governments or any of their political subdivisions or agencies. Normally the Money Market Series invests at least 25% of its total assets in domestic or dollar-denominated foreign bank obligations. The Government Securities Series invests in short-term securities issued or guaranteed as to principal and interest by the U.S. government The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) or its agencies and instrumentalities, and repurchase agreements, including tri-party repurchase agreements.The securities in which the fund invests include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Economic Recovery Sputtered in the Spring 2012 began in the midst of an economic rebound. In January, the unemployment rate fell to 8.3% amid a net gain of 243,000 jobs. Even the long-depressed housing market showed signs of life when existing home sales posted a 5% gain. The U.S. economy continued to gain traction in February, with the private sector adding another 233,000 jobs and the unemployment rate holding steady. What’s more, retail and food service sales climbed 1.1% in February, which many saw as a promising sign for a domestic economy fueled mainly by consumers. The recovery appeared to continue in March. Despite a decrease to 120,000 new jobs created during the month, the unemployment rate inched lower to 8.2%.The manufacturing and service sectors expanded for the 32nd and 27th consecutive months, respectively. However, gasoline prices surged higher, contributing to a modest decline in consumer confidence. The expansion of the U.S. economy appeared to moderate in April. Only 77,000 jobs were added to the labor force during the month, but the unemployment rate dipped slightly to 8.1%, its lowest reading in more than three years. Manufacturing activity continued to increase, while the service sector posted relatively sluggish growth. It later was estimated that U.S. GDP growth slowed to a 1.9% annualized rate over the first quarter of 2012, primarily due to significant cuts in government spending. May brought more disappointing news, including another subpar month of job creation and an uptick in the unemployment rate to 8.2%.While manufacturing activity continued to expand, it did so at a slower rate. Meanwhile, a resurgent debt crisis in Europe dominated the headlines when austerity measures encountered resistance in some countries, including Greece, threatening the region’s economic prospects. 4 June saw more mixed economic data. On one hand, the manufacturing sector contracted for the first time in three years, with weakness especially evident in new orders placed during the month. On the other hand, the U.S. housing market showed signs of life when home prices climbed for the first time in seven months. In addition, new unemployment claims fell over the latter part of the month, and many analysts were encouraged when European policymakers adopted new measures to shore up the region’s troubled banking system. Rates Likely to Stay Low As has been the case for the past several years, yields of money market instruments remained near zero percent throughout the reporting period. In addition, yield differences along the market’s maturity spectrum remained relatively narrow, so it made little sense to incur the additional risks that longer-dated securities typically entail. Therefore, we continued to maintain the fund’s weighted average maturity in a range that was roughly in line with industry averages. Despite recent swings in the economic outlook, the Fed has repeatedly reiterated its intention to keep short-term interest rates near historical lows at least through late 2014. Consequently, we intend to maintain the fund’s focus on quality and liquidity. July 16, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings, while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund’s Money Market Series and Government Securities Series reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Money Market Instruments, Inc. from January 1, 2012 to June 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2012 Money Market Series Government Securities Series Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2012 Money Market Series Government Securities Series Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .16% for Money Market Series and .11% for Government Securities Series, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS MONEY MARKET SERIES June 30, 2012 (Unaudited) Principal Negotiable Bank Certificates of Deposit—2.9% Amount ($) Value ($) Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.36%, 7/5/12 10,000,000 10,000,000 Nordea Bank Finland (Yankee) 0.25%, 7/10/12 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $20,000,000) Commercial Paper—15.1% Bank of Nova Scotia 0.08%, 7/2/12 30,000,000 29,999,933 Barclays U.S. Funding 0.10%, 7/2/12 20,000,000 19,999,944 JPMorgan Chase & Co. 0.01%, 7/2/12 30,000,000 29,999,992 Mizuho Funding LLC 0.36%, 7/16/12 25,000,000 a 24,996,250 Total Commercial Paper (cost $104,996,119) Asset -Backed Commercial Paper—1.8% FCAR Owner Trust, Ser. II 0.29%, 7/16/12 (cost $12,498,490) 12,500,000 Time Deposits—25.9% DnB Bank (Grand Cayman) 0.10%, 7/2/12 30,000,000 30,000,000 National Australia Bank (Grand Cayman) 0.09%, 7/2/12 30,000,000 30,000,000 Northern Trust Co. (Grand Cayman) 0.04%, 7/2/12 30,000,000 30,000,000 Royal Bank of Canada (Toronto) 0.10%, 7/2/12 30,000,000 30,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Time Deposits (continued) Amount ($) Value ($) Swedbank (Grand Cayman) 0.08%, 7/2/12 30,000,000 30,000,000 U.S. Bank NA (Grand Cayman) 0.20%, 7/2/12 30,000,000 30,000,000 Total Time Deposits (cost $180,000,000) U.S. Treasury Bills—3.6% 0.06%, 7/12/12 (cost $24,999,542) 25,000,000 U.S. Treasury Notes—10.8% 0.11%, 7/16/12 (cost $75,043,108) 75,000,000 Repurchase Agreements—39.6% Barclays Capital, Inc. 0.15%, dated 6/29/12, due 7/2/12 in the amount of $86,001,075 (fully collateralized by $62,784,600 U.S. Treasury Bonds, 4.50%, due 8/15/39, value $87,720,104) 86,000,000 86,000,000 Deutsche Bank Securities Inc. 0.15%, dated 6/29/12, due 7/2/12 in the amount of $110,001,375 (fully collateralized by $5,339,000 Federal Farm Credit Bank, 0%, due 11/16/12, value $5,336,704, $26,415,000 Federal Home Loan Bank, 1%, due 2/22/19, value $26,515,847 and $80,200,000 Federal National Mortgage Association, 0.50%-1.30%, due 2/17/16-2/6/17, value $80,348,276 ) 110,000,000 110,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) RBS Securities, Inc. 0.16%, dated 6/29/12, due 7/2/12 in the amount of $80,001,067 (fully collateralized by $80,155,000 U.S. Treasury Notes, 1.75%, due 5/15/22, value $81,604,202) 80,000,000 80,000,000 Total Repurchase Agreements (cost $276,000,000) Total Investments (cost $693,537,259) % Cash and Receivables (Net) .3 % Net Assets % a Security exempt from registration pursuant to Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2012, this security amounted to $24,996,250 or 3.6% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 43.9 Asset-Backed/Single Seller 1.8 Repurchase Agreements 39.6 U.S. Government 14.4 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF INVESTMENTS GOVERNMENT SECURITIES SERIES June 30, 2012 (Unaudited) Annualized Yield on Date of Principal U.S. Government Agency—5.1% Purchase (%) Amount ($) Value ($) Federal National Mortgage Association 7/12/12 (cost $24,999,542) 0.06 25,000,000 a U.S. Treasury Bills—30.4% 7/5/12 (cost $149,999,000) 0.06 150,000,000 Repurchase Agreements—65.1% Barclays Capital, Inc. dated 6/29/12, due 7/2/12 in the amount of $22,000,275 (fully collateralized by $
